UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4792



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CIRO GAMALIEL GARCIA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:05-cr-00006-NKM)


Submitted:   April 9, 2007                    Decided:   May 3, 2007


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Wray, Roanoke, Virginia, for Appellant.        John L.
Brownlee, United States Attorney, Edward A. Lustig, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ciro    Gamaliel    Garcia       pled   guilty      to   conspiracy   to

distribute    methamphetamine,   28    U.S.C.      §    846    (2000),   and    was

sentenced to 300 months in prison.           He now appeals, claiming that

the district court should have allowed him to withdraw his guilty

plea because he allegedly did not understand the plea agreement.

We affirm.



                                      I.

          Our review is for abuse of discretion.                      See United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                Withdrawal

of a guilty plea is not a matter of right.                 Id.     The defendant

bears the burden of showing a “fair and just reason” for the

withdrawal of his plea.      Fed. R. Crim. P. 11(d)(2)(B).            “[A] ‘fair

and just’ reason . . . is one that essentially challenges . . . the

fairness of the Rule 11 proceeding.”          United States v. Lambey, 974

F.2d 1389, 1394 (4th Cir. 1992) (en banc).                     An appropriately

conducted Rule 11 proceeding, however, raises a strong presumption

that the guilty plea is final and binding.              Id.

          Courts    consider    six    factors     in    determining     whether

withdrawal of a guilty plea is proper:

     (1) whether the defendant has offered credible evidence
     that his plea was not knowing or otherwise involuntary;
     (2) whether the defendant has credibly asserted his legal
     innocence; (3) whether there has been a delay between
     entry of the plea and filing of the motion; (4) whether
     the defendant has had close assistance of counsel; (5)

                                  - 2 -
     whether   withdrawal   will   cause  prejudice    to  the
     government; and (6) whether withdrawal will inconvenience
     the court and waste judicial resources.

Ubakanma, 215 F.3d at 424 (quoting United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991)(footnote omitted)).

          With these factors in mind, we have reviewed the record

and the parties’ briefs on appeal.   We conclude that Garcia did not

demonstrate a “fair and just” reason for withdrawing his guilty

plea, and that there was no abuse of discretion.



                               II.

          Accordingly, we affirm Garcia’s conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -